Citation Nr: 9915218	
Decision Date: 05/28/99    Archive Date: 06/07/99

DOCKET NO.  94-14 968	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to restoration of an evaluation of 50 percent 
for anxiety neurosis.

2. Entitlement to an evaluation in excess of 50 percent for 
anxiety neurosis.
 
3.  Entitlement to a total disability rating based on 
individual unemployability due to service connected 
disorders.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Hinton, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1957 to April 
1959.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions in September 1991 and 
November 1995 by the Department of Veterans Affairs (VA) 
Regional Office in Cleveland, Ohio (RO).  The veteran 
appealed a September 1991 rating decision which denied 
entitlement to an increase in excess of 50 percent for 
anxiety neurosis; and a total disability evaluation based on 
individual unemployability, due to service connected 
disabilities.  During the course of appeal, a November 1995 
rating decision reduced the evaluation for anxiety neurosis 
from 50 to 30 percent.  Therefore, the issue of restoration 
of a 50 percent rating for anxiety neurosis is before the 
Board as well.

In June 1996, this case was remanded.  The case has since 
been returned to the Board for further action.  

As noted in the June 1996 remand, the Board may not exercise 
jurisdiction over the issue of entitlement to an increased 
evaluation for residuals of a left ileum fracture because a 
timely appeal was not perfected from the September 1991 
rating decision.


FINDING OF FACT

Good cause is not shown for the veteran's failure to return 
for a period of psychiatric observation and evaluation at a 
VA medical center in April 1997.


CONCLUSION OF LAW

The veteran's claims of entitlement to the restoration of a 
50 percent evaluation for anxiety neurosis; for an increased 
rating for anxiety neurosis; and for a total disability 
rating based on individual unemployability are denied for 
failure to return for a scheduled April 1997 period of VA 
observation and evaluation for psychiatric purposes.  38 
C.F.R. § 3.655 (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

In June 1996, the Board remanded this case for the purpose of 
clarifying the extent and nature of the veteran's service 
connected psychiatric disability.  In the remand the Board 
noted that in a November 1995 Supplemental Statement of the 
Case the RO indicated that the evidence showed that the 
veteran was being treated for a nonservice-connected bipolar 
affective disorder and acute psychosis.  The evidence did not 
show any signs or symptoms of a anxiety neurosis, i.e., the 
disorder for which the veteran was service-connected.  In its 
June 1996 remand the Board found, however, that the evidence 
raised the question whether an anxiety reaction, which was 
granted service connection in July 1970, had undergone a 
progression or maturation to any other psychiatric diagnosis.  
In this connection, the Board noted that regulations 
regarding stabilization of disability evaluations provided 
for caution when determining whether a change in diagnosis 
represents a progression of an earlier diagnosis; or an error 
in the prior diagnosis; or a disease entity independent of 
the service-connected disability, and thereby not entitled to 
service connection itself.  38 C.F.R. § 3.344 (1998).  One 
purpose of remanding the case was to resolve this question, 
on which depends the resolution of the three claims on 
appeal.  

To this end, the Board directed that the veteran be scheduled 
for a period of psychiatric observation and evaluation at a 
VA medical facility.  The remand specifically directed that 
the examiner should determine whether diagnoses assigned in 
the past were still appropriate.  Those previous diagnoses 
were noted to include anxiety reaction, anxiety neurosis, 
generalized anxiety disorder,  bipolar affective disorder, 
and alcohol dependence/addiction/alcoholism.  

The veteran underwent VA examination in October 1996.  
However, the RO determined that the report of that 
examination was inadequate and failed to completely follow 
all of the directives contained in the June 1996 Board 
remand.  
A review of that report confirms the RO's determination that 
the development ordered in the remand had not been completed.  
Stegall v. West, 11 Vet. App. 268 (1998). 

In April 1997, the veteran was admitted to a VA hospital for 
psychiatric evaluation and examination, which was planned for 
the following day.  Against medical advice, however, the 
veteran decided to leave the hospital on the night of 
admission.  Prior to leaving the hospital, the veteran 
reported pertinent symptoms, and some mental status 
examination findings were made on admission.  The veteran, 
however, left on the day of admission against medical advice, 
and prior to the examination scheduled for the following day.  
Although the veteran stated that he would return for 
readmission the next morning, the record does not show that 
he returned for readmission for a period of psychiatric 
observation and evaluation as ordered in the June 1996 
remand.  The record shows instead, that the veteran underwent 
a physical examination on the following day.  
 
Under the applicable criteria, when entitlement to a benefit, 
such as an increased evaluation, cannot be established or 
confirmed without a current VA examination or re-examination, 
and a claimant without good cause fails to report for such an 
examination or re-examination, the claim shall be denied.  
Examples of good cause include, but are not limited to, the 
illness or hospitalization of the claimant, or the death of 
an immediate family member.  For purposes of this section of 
the regulations, the terms examination and reexamination 
include periods of hospital observation when required by VA.  
38 C.F.R. § 3.655(a), (b); Engelke v. Gober, 10 Vet. App. 
396, 399 (1997).

As noted, the veteran was admitted to a VA hospital for a 
planned period of psychiatric observation and evaluation.  
However, he left the hospital on the day of his admission 
before the period of psychiatric observation and evaluation 
could be accomplished, and he did not return for readmission 
for psychiatric observation and evaluation.  Therefore, under 
the relevant regulations discussed above, the veteran failed 
to appear for his scheduled VA examination in April 1997.  No 
explanation offering good cause was proffered by the veteran 
as to why he failed to return for the period of inpatient 
psychiatric observation, and the appellant did not attempt to 
reschedule.  Although the claims on appeal are well grounded 
within the meaning of 38 U.S.C.A. § 5107(a) (West 1991), no 
further assistance to the veteran is required to comply with 
the duty to assist.  The benefits sought on appeal must be 
denied for failure to return for the scheduled period of 
observation and evaluation of his psychiatric illness.  
Simply put, in the absence of any satisfactory explanation 
for his failure to return for the scheduled inpatient VA 
psychiatric examination, the Board finds that such failure 
was without good cause, and that the claims on appeal must be 
denied.  Engelke.


ORDER

Restoration of an evaluation of 50 percent for anxiety 
neurosis is denied.  An increased evaluation for anxiety 
neurosis is denied.  A total disability rating based on 
individual unemployability due to service connected disorders 
is denied.


		
	DEREK R. BROWN 
	Member, Board of Veterans' Appeals



 

